Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 1 of 13 PagelD 1

AQ YI (Rew TTT) Crminal Complamt

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

United States of America )
Vv. )
) Case No.
TOMMY LEE HOLT
a ) 5:20-mj-1024-PRL
)
)
)
Defendantis;
CRIMINAL COMPLAINT
|. the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 5, 2019 in the county of Marion in the
Middle District of Florida . the defendant(s) violated:
Cade Section Offense Description
26 U.S.C. § 5861(d) Possession of an Unregistered NFA Firearm;
26 U.S.C. § 5861(f) Manufacturing of an Unlawful NFA Firearm

This criminal complaint is based on these facts:

See attached affidavit.

7 Continued on the attached sheet.

 

Complainant's si®anire

Brendan Ferguson, Task Force Officer - ATF

Printed name and title

Sworn to before me and signed in my presence.

pue, 2 ]21) 20 wa Go

Judge 's signature

City and state: Ocala, Florida Philip R. Lammens, U.S. Magistrate Judge

Printed name and title
Case 5:20-mj-01024-PRL Document1 Filed 02/21/20 Page 2 of 13 PagelD 2

STATE OF FLORIDA MDEFL CASE NO. 5:20-mj-1024-PRL
COUNTY OF MARION
EF I B

FERGUSON IN SUPPORT OF A CRIMINAL COMPLAINT

I, Brendan Ferguson, being duly sworn, do hereby state the following:
INTRODUCTION

l. Iam a sworn Law Enforcement Officer with the City of Ocala
Police Department (OPD) and have been so employed for over five years. I
am also a Task Force Officer (TFO) working with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF). Prior to my current assignment, |
worked as a detective assigned to the Intelligence Unit of the OPD’s
Investigative Services Bureau. I also served as a police officer assigned to the
OPD’s Community Policing Bureau. I also have held the title of Field
Training Officer, responsible for the training and certification of new law
enforcement officers. During my tenure as a law enforcement officer, I have
been involved in numerous firearm and narcotics investigations.

2. As a result of my training and experience as an ATF TFO, I am
familiar with 26 U.S.C. § 5861(d) and (f), which make it unlawful for any
person to receive or possess a firearm, or to make a firearm, which is not

registered to him in the National Firearms Registration and Transfer Record.
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 3 of 13 PagelD 3

The term “firearm” is further defined under 26 U.S.C. § 5845(a) and (f) as
including a destructive device, such as an incendiary bomb.

3. A common type of incendiary bomb is a “Molotov cocktail” —a
bottle containing a flammable liquid and a wick that is ignited and thrown
with the purpose of starting a fire. Courts have held that Molotov cocktails
are destructive devices (incendiary bombs) as contemplated under Title 26.
See United States v. Wilson, 546 F.2d 1175, 1177 (Sth Cir. 1977) (“While
gasoline, bottles and rags all may be legally possessed, their combination into
the type of homemade incendiary bomb commonly known as a Molotov
cocktail creates a ‘destructive device.’”); United States v. Ross, 458 F.2d 1144,
1145-46 (5th Cir. 1972) (“A Molotov cocktail has no purpose apart from
criminal activities.’’).

4. Pursuant to the provisions of the National Firearms Act (26
U.S.C. § 5801 et seq.), certain inherently dangerous firearms (including
destructive devices) must be registered with ATF prior to being possessed by
an individual. Likewise, before such destructive devices can be constructed,
an individual must obtain advanced authorization from the Secretary of the
Treasury and/or the Attorney General of the United States. These processes
require the applicant to provide their personal identifying information

including their full name, address, date of birth and Social Security number.
Case 5:20-mj-01024-PRL Document1 Filed 02/21/20 Page 4 of 13 PagelD 4

ATF maintains records of these types of firearms in a database known as the
National Firearms Registration and Transfer Record. The failure to obtain
advanced approval to construct such devices and the failure to register them
with ATF (including incendiary bombs) result in the criminal offenses at issue
in this case.
PURPOSE OF THE AFFIDAVIT

a I am submitting this affidavit in support of a criminal complaint

charging the defendant, TOMMY LEE HOLT (HOLT), with the federal

criminal offenses listed above.

 

TOMMY LEE HOLT

I have obtained the information set forth in this affidavit from the
investigation conducted by other police officers, deputies and detectives, as

well as my own investigation in this case. As the affidavit is intended only to
Case 5:20-mj-01024-PRL Document1 Filed 02/21/20 Page 5 of 13 PagelD 5

show that there is probable cause for the arrest of HOLT, it does not contain
all of my knowledge about this case.
INCIDENT LOCATION

6. The location of this incident was 3895 Southwest 13" Street,
Ocala, Marion County, Florida.' This privately owned business building has
several different entities leasing out separate suites. The Department of
Children and Families (DCF) occupies one suite under a state lease. Also
within the building are Medicaid and Food Stamp offices. Occupying a
warehouse portion of the same building is another business, E-One, a parts
distributor for the construction of emergency vehicles, such as firetrucks. This
particular E-One location houses parts and supplies that ultimately are
shipped all across the United States for such purposes.

PROBABLE CAUSE

7. As detailed below, HOLT assembled eight destructive devices
(Molotov cocktails) from an assortment of beer bottles, paper bags, and
gasoline. HOLT never had obtained advanced approval to construct such
destructive devices under 26 U.S.C. §§ 5822 and 5841, nor had he registered
them with ATF in the National Firearms Registration and Transfer Record, as

required by federal law. After assembling the destructive devices, HOLT took

 

' This location is within the Middle District of Florida.
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 6 of 13 PagelD 6

them to the Ocala business building housing, among other entities, a State of
Florida DCF Office. Once there, HOLT ignited the Molotov cocktails and

unsuccessfully attempted to use them to start a fire.

 

The Molotov cocktails possessed by Holt.

8. On or about February 18, 2020, ATF records checks confirmed
that HOLT never had registered in his name any of the destructive devices in
the National Firearms Registration and Transfer Record, as required by
federal law. Consequently, HOLT could not lawfully possess the destructive
devices in this case. He also had failed to obtain the advanced approval
required under 26 U.S.C. §§ 5822 and 5841 before manufacturing these
destructive devices.

9, On or about the morning of November 5, 2019, HOLT traveled

to a gas station at 3928 West Silver Springs Boulevard,Ocala—less than a mile
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 7 of 13 PagelD 7

from the eventual incident location. HOLT arrived at the gas station with an
empty clear plastic container. While there, HOLT filled the plastic container
with gasoline that he purchased. Afterward, he went inside the gas station and
obtained a 12-pack of Bud Light beer in glass bottles. HOLT then walked

away from the gas station, heading south on SW 38" Avenue. Surveillance

cameras at the gas station captured these images of HOLT that day:

 

Video surveillance images showing HOLT with the gasoline container and beer bottles.

10. Within a few minutes, HOLT stopped in front of another nearby
business at 900 Southwest 38" Avenue, Ocala. This building was just across
the street from the DCF office. Employees at the business observed HOLT
walking through their property while carrying the plastic container of gasoline
and the 12-pack of bottled beer.

11, Employees next observed HOLT pouring out the contents of the

beer bottles on their property. When the employees asked Holt to leave, Holt
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 8 of 13 PagelD 8

responded, “I will when I’m done pouring it out.” Holt then walked towards
the DCF building carrying the plastic container of gasoline and the box with
empty beer bottles.

12. Atthe DCF office, several employees were in an outdoor
smoking area on the side of the building when HOLT arrived. They observed
HOLT walking up to the chain-link fence surrounding this smoking area.
HOLT set down the box containing the beer bottles, which now had been
filled with gasoline and fitted with paper wicks. The DCF employees
observed HOLT light the wicks on the beer bottles in the box as well as
another beer bottle in his hand. After lighting the wicks, a DCF employee
heard HOLT yell, “F**k you!” Just as HOLT seemed poised to throw the
bottle in his hand, he dropped it onto the ground (presumably, because it had
become too hot to handle). The employees then observed HOLT walk away
from the building, leaving behind the burning, gasoline-filled beer bottles. A

maintenance employee was soon able to extinguish the fires.
Case 5:20-mj-01024-PRL Document1 Filed 02/21/20 Page 9 of 13 PagelD 9

:

ay
de Hy Ha

 

HOLT’s Molotov cocktails by the chain-link fence at the back of the DCF office.

13. Marion County Sheriffs Deputy Roy Johnson, who was
stationed at the DCF building, quickly responded to the situation. Deputy
Johnson observed HOLT near the DCF office. A DCF employee who had
witnessed the incident confirmed to Deputy Johnson that HOLT was the same
person who had just set the fire.

14. Deputy Johnson attempted to stop HOLT and speak with him.
HOLT refused to comply with Deputy Johnson’s commands and fled from
him on foot. Deputy Johnson apprehended HOLT after a short foot pursuit.
After placing HOLT under arrest, Deputy Johnson located a lighter that
HOLT was clinching in his right hand. Deputy Johnson also recovered

methamphetamine from HOLT’s person. OPD Detective Alyssa Witt, who
Case 5:20-mj-01024-PRL Document1 Filed 02/21/20 Page 10 of 13 PagelD 10

subsequently attempted to interview HOLT, noticed that both HOLT and his
clothing smelled of gasoline.

15. After the fire at the DCF office was extinguished, OPD Detective
Sean Young located the Bud Light box containing seven beer bottles. On the
ground near this box was the eighth beer bottle that had been dropped by
HOLT. Each of the eight bottles had a paper wick in the neck that had burnt
down to the top of the bottle. All the bottles were filled approximately half-
full with gasoline.

16. State Fire Marshal Officer David Young responded with his
service K-9 partner. The K-9 is trained to detect the odor of accelerants, such
as gasoline. The K-9 soon alerted to the odor of accelerants on the Bud Light
beer box.

17. Law enforcement located HOLT’s clear plastic gasoline
container in a dumpster on the business property across the street from the

DCF office. The plastic container still held some gasoline, as pictured below:
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 11 of 13 PagelD 11

 

17. A DCF records check showed that HOLT had 18 prior
interactions with DCF. Part of HOLT’s contacts with DCF involved the
removal of his five minor children, all of whom have been placed in foster care
by the agency.

EXAMINATION OF THE RECOVERED DEVICES

18. Onor about February 11, 2020, ATF Explosives Enforcement
Officer Kevin Miner (EEO Miner) examined the modified beer bottles (and
contents) recovered from outside the DCF office. An ATF forensic
laboratory already had confirmed that these bottles had contained gasoline.

19. Based upon his examination, EEO Miner determined that these
modified beer bottles were properly classified as incendiary bombs in the form
of Molotov cocktails. Accordingly, each constituted a “destructive device” as

contemplated by 26 U.S.C. § 5845(a) and (f). As they are inherently

10
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 12 of 13 PagelD 12

dangerous weapons, such destructive devices are subject to the federal
registration requirements specified in 26 U.S.C. §§ 5822 and 5841.
RECORDS SEARCH

20. Onor about February 18, 2020, ATF records checks confirmed
that HOLT never had registered any of the destructive devices from this case
in his name with the National Firearms Registration and Transfer Record. He
also had failed to obtain the advanced approval of the Secretary of the
Treasury or the Attorney General of the United States prior to manufacturing
these destructive devices (as contemplated by 26 U.S.C. §§ 5822 and 5841).
Consequently, HOLT could not have lawfully manufactured or possessed the

destructive devices in this case.

LI
Case 5:20-mj-01024-PRL Document 1 Filed 02/21/20 Page 13 of 13 PagelD 13

21. Based on the foregoing, I respectfully submit that there is
probable cause to believe that HOLT has committed violations of 26 U.S.C. §
5861(d) and (f).

This concludes my affidavit.

Brendan Ferguson
Task Force Officer, ATF

Subscribed and sworn to before me
onthis _2\_ day of February, 2020.

Tt Dan

The Honorable Philip R. Lammens
United States Magistrate Judge

12
